DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Roenna (US 3,971,506) in view of Miller (US 2003/0118255 A1).
Regarding claim 1, Roenna teaches a reclosable folding box having a safety and tamper-evident closure; wherein the reclosable folding box is formed from a one-piece blank (Fig. 1), and wherein the refoldable closing box comprises: a pull tab 66; a plurality of side wall surfaces (Figs. 1-2); wherein the pull tab and the plurality of side wall surfaces are glued together to 
Regarding claim 5, Roenna teaches the at least one disconnectable tear line area is formed as a linear carving or perforation line 61+62 (Fig. 1).
Regarding claim 6, Roenna teaches the plurality of side wall surfaces comprises at least four side wall surfaces forming two opposite narrow and broad side walls of the folding box and at least two side wall surfaces forming opposite head and bottom side walls (Fig. 2).
Regarding claim 7, Roenna teaches the safety and tamper-evident closure is formed by the pull tab 66; wherein the pull tab is detachably integrated into a first side wall surface 22 of the folding box alongside the at least one disconnectable tear line area delimiting the same (Fig. 2).
Regarding claim 8, Roenna teaches the reclosability is enabled by an insertion slit 55 cooperating with an insertion tongue hinged to the pull tab (Fig. 4).
Regarding claim 17, Roenna teaches the gripping recess comprising the contrast color, the contrast pattern (the instructions), and or combinations thereof is different from the folding box blank (the rest of the blank does not have the instructions printed on it).
Regarding claim 18, Roenna teaches the pull tab is non-glued (Fig. 1).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Roenna (US 3,971,506) in view of Miller (US 2003/0118255 A1) as applied to claim 1 above, and further in view of Sumi (JP 2012-014082 A1).  Roenna teaches the pull tab is arranged at an edge of a first outer side wall surface (Fig. 2); wherein the pull tab is bounded by the edge of the first outer side wall surface at a first side of the pull tab. Roenna does not teach the pull tab has perpendicular sides.  Sumi  teaches an analogous re-closable tear open container and pull tab and teaches using a different shape for a pull tab, the pull tab 41 being at container edge and comprises a second side 411 and a third side 411 that are parallel to each other but .

Claims 1, 5-7, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein (US 2010/0243719 A1) in view of Mueller (WO 9719863 A1).
Regarding claim 1, the examiner applies Silverstein as if tearing some fold line to expose the code is opening the container (Fig. 5a), not opening the clamshell (such as shown in Fig. 4), and where the tab is only partially torn but not fully removed, the container is reclosable.  Silverstein teaches a reclosable folding box having a safety and tamper-evident closure 135 (Fig. 1); wherein the reclosable folding box is formed from a one-piece blank (Fig. 2), and wherein the refoldable closing box comprises: a pull tab 13; a plurality of side wall surfaces 110, 112b, and 112n; wherein the pull tab and the plurality of side wall surfaces are glued together to form the reclosable folding box (forming the code compartment in the box) that can only be opened (opening the code compartment) by destroying a glued joint, at least one disconnectable tear 
Regarding claim 5, Silverstein teaches the at least one disconnectable tear line 140 area is formed as a linear carving or perforation line (0023).
Regarding claim 6, Silverstein teaches the plurality of side wall surfaces comprises at least four side wall surfaces forming two opposite narrow and broad side walls of the folding box (the cover portion having broad walls and the tray having narrow walls) and at least two side wall surfaces forming opposite head and bottom side walls (Fig. 5a).
Regarding claim 7, Silverstein teaches the safety and tamper-evident closure is formed by the pull tab 135; wherein the pull tab is detachably integrated into a first side wall surface of the folding box alongside the at least one disconnectable tear line area delimiting the same (Figs. 5a).
Regarding claim 17, Silverstein teaches the gripping recess comprising the contrast color, the contrast pattern, and or combinations thereof is different from the folding box blank (Fig. 5b).
Regarding claim 18, Silverstein teaches the pull tab is non-glued (held in place by perforations; Fig. 3).

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Alagna (US 2005/0145683 A1) in view of Muller (WO 97/19863) in view of Miller (US 2003/0118255 A1).
Regarding claim 19, Alagna teaches a reclosable folding box having a safety and tamper-evident closure; wherein the reclosable folding box is formed from a one-piece blank, and wherein the refoldable closing box comprises: a pull tab 153; and a plurality of side wall surfaces 102, 104; wherein the pull tab and the plurality of side wall surfaces are glued together to form the reclosable folding box that cannot be opened without destroying a glued joint (0010), at least one disconnectable tear line area 150, or a combination of a glued joint and at least one disconnectable tear line area; wherein the pull tab reaches a folding box edge with an edge-side boundary line and is arranged on a folding box outer side (Fig. 3).  Alagna does not teach the pull tab has a first region or a second region.

Regarding a second region, Miller teaches an analogous container that opens via a pull tab and teaches providing opening instructions on the pull tab, the instructions being separate from the edge of the pull tab staring point 109 (Fig. 1; 0026).  It would have been obvious to one of ordinary skill in the art to further modify the structure of the structure of Alagna with instructions as taught by Miller with the motivation of informed a user how to open the container.  This set of instructions would be a second region laterally adjacent to the first region where the second region is at least partially visible from the folding box outer side; wherein the second region is different from the first region (else the text would not be legible); and wherein the first region and the second region are substantially limited to the pull tab.
Modified Mueller would also have a remainder of the reclosable folding box consists of a different color, a different pattern, or combinations thereof with respect to the first region and the second region (else they wouldn’t function); wherein the remainder of the reclosable folding box is directly adjacent to the first region and the second region.
Regarding claim 20, Alagna teaches a second linear pattern 130 is formed on a side wall surface facing the folding box outer side in an area covered by the pull tab resting against the pull tab if the folding box is erected; and wherein the second linear pattern differs from the first linear pattern (Fig. 4).
Regarding claim 21, Alagna is modified with the color coding of Muller, and color coding implies the pattern contrasts with the rest of the tab, second region, to contrast with the first linear pattern, comprises a contrast color, contrast pattern, or combinations thereof with respect to the first linear pattern.

Allowable Subject Matter
Claims 9, 13-16, and 23 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5-8, and 17-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Remarks, filed 09/10/2021, with respect to claims 9, 13-16, and 23 have been fully considered and are persuasive.  The rejections of claims 9 and 13-16 have been withdrawn. 
Applicant’s arguments, see Remarks, filed 09/10/2021, with respect to the rejection(s) of claims 19-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Alagna (US 2005/0145683 A1) in view of Muller (WO 97/19863) in view of Miller (US 2003/0118255 A1).  The claimed contrast color, contrast pattern, or combinations thereof is broad, and there are various known reasons and locations to place text on a box.  For text to be legible, it must necessarily contrast with its surroundings, and Miller 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734